—In a proceeding to validate a petition designating John F. Pasquerella and William H. Ryan as candidates in a primary election to be held on September 13, 1994, for the nomination of the Republican Party as its candidates for the public offices of Mayor of the Village of Ossining and Village Trustee of the Village of Ossining, respectively, the appeal is from an order of the Supreme Court, Westchester County (Donovan, J.), dated September 1, 1994, which granted the petitioners’ motion, inter alia, for renewal and reargument of the application for alternative relief in the form of an opportunity to ballot, and, upon renewal and reargument, directed the Westchester County Board of Elections to conduct an opportunity to ballot in the Republican Party primary, to be held on September 13, 1994, for the public offices of Mayor of the Village of Ossining and Village Trustee of the Village of Ossining.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is . denied.
The Supreme Court improperly granted the petitioners’ application for an opportunity to ballot since there is a lack of proof that the Republican Party manifested the " 'intention * * * to nominate some candidate’ ” (Matter of Walker v Salerno, 89 AD2d 1031, quoting Matter of Hunting v Power, 20 *762NY2d 680, 681) for the public offices in question. Thompson, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.